Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158711(91)(92)(93)(94)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  TUDOR INSURANCE COMPANY,                                                                             Richard H. Bernstein
           Plaintiff/Counterdefendant/                                                                 Elizabeth T. Clement
           Cross-Defendant-Appellee,                                                                   Megan K. Cavanagh,
                                                                                                                        Justices
  and
  CARMEN OTERO, by Guardian WANDA RUIZ,
          Intervening Plaintiff/Cross-Plaintiff-
          Appellant,
                                                                    SC: 158711
  v                                                                 COA: 335841
                                                                    Wayne CC: 13-010270-CK
  PM SERVICES, INC., formerly known as
  ALTMAN MANAGEMENT COMPANY,
           Defendant/Counterplaintiff/
           Cross-Plaintiff,
  and
  NATIONAL UNION FIRE INSURANCE
  COMPANY OF PITTSBURG, PA,
             Defendant/Cross-Defendant-
             Appellee.
  ______________________________________/

          On order of the Chief Justice, the motions for the temporary admission of out-of-
  state attorneys Matthew J. Fink, Joel M. Graczyk, Ian A. Cooper, and Kimberly A. Hartman
  to appear and practice in this case under MCR 8.126(A) is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 18, 2019

                                                                               Clerk